Citation Nr: 0730896	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).

3.  Entitlement to service connection for diabetes mellitus, 
type II, due to exposure to herbicides, Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated January 2005 by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).   
 
The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  Therefore, the issue of entitlement to diabetes 
mellitus, type II, is stayed.   




REMAND

The veteran has identified numerous stressors that he asserts 
caused his PTSD.  The Board finds that an examination is 
necessary in order to ascertain whether the veteran suffers 
from PTSD and what stressors support the diagnosis.   

Additionally, the veteran noted that he received treatment at 
the West Palm Beach VA Medical Center (VAMC) and Johnson City 
Vet Center.  He has also submitted documentation that he is 
receiving Social Security disability benefits.  These records 
have not been associated with the claim's file and should be 
obtained on remand.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be scheduled for a VA 
psychiatric examination in order to ascertain the 
nature and proper diagnosis of any psychiatric 
disability present, to include PTSD.  If PTSD is 
diagnosed, it is imperative that the examiner 
recite in full the specific stressor(s) relied upon 
to support the diagnosis.  The claim's folder must 
be provided to and reviewed by the examiner.  

2.  If PTSD is found to be present, the RO should 
contact The United States Army and Joint Services 
Records Research Center (JSRRC) and attempt to 
verify the stressor(s) relied upon to support the 
PTSD diagnosis.  Upon receipt of a response, the RO 
should determine whether the received materials 
corroborate a claimed stressor.  

3.  The RO should obtain all records of VA 
treatment at the West Palm Beach VAMC and Johnson 
City Vet Center.  All records obtained should be 
associated with the claim's folder.

4.  The RO should contact the Social Security 
Administration and obtain copies of all medical 
records relied upon by that agency in awarding 
disability benefits to the veteran.  

5.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



